Citation Nr: 9913391	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-29 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for arthritis.

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from May 1943 to February 
1946.

This appeal is from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The RO certified to the Board as separate issues the matters 
of left-sided and right-sided hearing impairment.  The RO 
adjudicated the left-sided element of the claim as whether 
new and material evidence had been presented or secured to 
reopen the claim.  For reasons explained in the analysis 
below, the Board renames the issue to indicate an initial 
claim as to both left and right-sided hearing impairment.


FINDINGS OF FACT

1.  The RO disallowed service connection for arthritis and 
notified the appellant of the decision and of his right to 
appeal in March 1947.  The appellant did not respond within 
one year of the notice of denial.

2.  The appellant is not a veteran of combat, and his 
testimony as to the circumstances of his service, including 
alleged acoustic trauma and shrapnel injuries incurred in 
battle, is inherently incredible.

3.  The appellant has not presented significant evidence not 
previously of record that he has a disability due to 
arthritis incurred in or aggravated by service.

4.  The appellant has not presented competent medical 
evidence of incurrence of right or left-sided hearing loss in 
service or of a nexus between any current hearing loss 
disability and any disease or injury in service.


CONCLUSIONS OF LAW

1.  The March 1947 RO disallowance of service connection for 
arthritis is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 3.160(d) (1998).

2.  New and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for arthritis.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

3.  A claim of entitlement to service connection for 
bilateral hearing loss disability is not well grounded, and 
VA has no duty to assist the appellant to develop facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records include a May 1943 report of a 
physical examination upon induction that was negative for 
musculoskeletal and audiological findings.  In July 1944, the 
appellant was admitted to the hospital at Camp Sibert, 
Alabama, and transferred to the ASF Hospital, Fort McClellan, 
Alabama, with a diagnosis of arthritis, acute, non-
suppurative, rheumatoid, non-venereal, located in knees and 
hips, cause undetermined.  A disposition record of August 
1944 shows the appellant returned to duty.  The diagnosis 
then was arthritis, chronic, migratory, moderate, cause 
undetermined.  A February 1946 report of physical examination 
prior to separation was negative for musculoskeletal and 
audiological findings.  On whispered voice test the appellant 
correctly heard 15 of 15 words.

The veteran's service medical records reflect treatment for 
various conditions not at issue.  There is a treatment note 
from Camp Sibert, Alabama, dated in April 1944.  There are 
treatment notes from the Station Hospital at Camp Edwards, 
Massachusetts, dated in May 1944, June 1944, January 1945.  
There is a dental record from Fort DuPont, Delaware, dated in 
May 1945.  There is a treatment note from the Station 
Hospital at Fort Miles, Delaware, dated in October 1945.  All 
treatment records show his rank as Pvt. or Pfc.

Service personnel records show that the appellant served as a 
military policeman at various military installations within 
the continental United States, and that he made one trans-
Atlantic trip escorting prisoners back to Europe.  He 
departed the United States December 1, 1945, for the European 
Theater, arriving December 12, 1945.  He departed Europe 
December 22, 1945, for the United States, arriving December 
31, 1945.  His Army Separation Qualification Record shows 
that he had the rank of Private for four-and-a-quarter 
months, and the rank of Private, First Class, for 27 months.

In May 1946, the appellant filed an application for VA 
disability compensation.  He reported treatment in service 
for claimed disabilities, and all treatment he reported was 
in 1944 and 1945 at military bases in the United States.  He 
stated he had never applied for VA hospital treatment.  In 
the section in which he was asked to identify the nature of 
the disease or injury for which his claim was made, he 
listed, among others, "Left Ear-April 1945."  He reported 
private treatment in February, March, and April 1946 for his 
ears and sinuses.

In June 1946, the RO disallowed a claim of entitlement to, 
inter alia, service connection for rheumatoid arthritis of 
the knees and hips and "ear trouble."  The RO informed the 
appellant of the decision and of his appellate rights by 
letter of June 1946.

In July 1946, the RO received additional service medical 
records showing the appellant was treated for bilateral 
earache in November 1943.  The service records also contained 
additional records showing the prior diagnoses of arthritis.  
In August 1946, the RO confirmed and continued the June 1946 
disallowances and notified the appellant of the decision and 
of his appellate rights.

A March 1947 rating decision confirmed and continued the June 
1946 decisions.  The RO notified the appellant in March 1947 
of the decision and of his appellate rights.  The appellant 
did not respond to that notice within a year.

In October 1947, the RO received an October 7, 1943, service 
ENT clinic record showing an apparent speech audiology 
finding of 12/15 for the right ear and [illegible]/15 for the 
left ear.

In April 1948, the RO received a service medical record of 
October 6, 1943, bearing the phrase "Deafness ENT Clinic" 
under the heading "Register numbers or hospital memoranda."  
The record contained no notation of complaints, no 
examination findings, and no diagnoses.

In September 1974, the appellant applied for VA pension 
benefits for nonservice-connected disabilities.  On VA 
examination in November 1974, the examiner stated the 
appellant was known to have "arthritis of unknown etiology 
since the 1940s," and the appellant reported he still had 
migratory arthritis involving his shoulders and the left 
knee, with occasional swelling and pain, about the same as in 
the 1940s.  On physical examination of all joints, including 
the shoulders and knees, there was no swelling or collection 
of fluid.  Ranges of motion were full in all joints, except 
the right shoulder, which had about 15 degrees of limitation 
in anterior elevation and in abduction, and the appellant 
said extremes of motion were painful in all directions.  X-
ray studies of both knees and both shoulders were negative.  
The examination diagnoses did not include arthritis.

The appellant had multiple VA audiometric tests in December 
1974.  Puretone thresholds on air conduction, in decibels, 
were measured as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
Not 
given
70
LEFT
90
105
110+
Not 
given
110+





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
Not 
given
55
LEFT
55
55
55
Not 
given
70





HERTZ



500
1000
2000
3000
4000
RIGHT
15 
20
25
Not 
given
55
LEFT
50
45
35
Not 
given
50

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 96 percent in the left ear.  
The first set of readings was identified by the initials of 
one individual, and the final two sets bore the initials of 
the examining audiologist.  There is a notation saying the 
final test results were believed to represent true organic 
sensitivity.  

A January 1975 summary report of examination for loss of 
organic hearing acuity did not report pure tone thresholds 
for the right ear.  It reported 90 percent speech 
discrimination for the right ear.  The reported left ear pure 
tone thresholds were 35 dB at 500 Hz, 35 dB at 1000 Hz, and 
25 dB at 2000 Hz.  No speech discrimination percentage was 
reported for the left ear.  The impression was slight loss, 
left ear.

An unsigned private medical record of March 1997, apparently 
submitted to the RO with an authorization for release of 
medical records from Dr. Shah, noted the appellant's 
complaint of right shoulder pain, left hand arthritis, leg 
pain, and neck pain.  The examiner noted Word War II trauma.  
The finding was changes of arthritis, right shoulder and 
right knee.

In a November 1997 statement, the appellant reported his 
eardrums burst during a battle in Le Haure, France.  He said 
arthritis pain began immediately after the battle, and he was 
treated in a hospital in France.  He also said he got 
shrapnel in his back and neck from shell explosions, some of 
which was removed in Paris, France, with at least one [piece] 
remaining at the base of his neck today.  He reported that 
Dr. Douthit said his current arthritis pain could be caused 
by the shrapnel injury.  He provided dates on which he last 
saw Drs. Douthit, Patel, and Shah.

The appellant also had a personal hearing before a hearing 
officer in November 1997.  He reported similar experiences 
and injuries to that reported above.  He stated that he was a 
Lieutenant when he was engaged in combat in France.  He said 
he was in the hospital in Paris, France, for three weeks with 
shrapnel wounds, and that the doctor found holes in both his 
ears while he was there, but they could not be fixed.  He 
said his hearing had gotten worse since his battle injuries, 
and that he had his ears cleaned out on occasion, but that 
his doctors had told him that hearing aids would do no good 
and were "liable to kill you."  With respect to his 
arthritis, he said that shrapnel hit his back and it was full 
of shrapnel, and a doctor had told him that his arthritis was 
caused by the shrapnel.  He reported that he had 25 parachute 
jumps that were never put in his records and that he was torn 
up and could not jump any more.  He said that he was not 
aware of any hearing loss in service, but that he became 
aware of a roaring in his ears right after service, and he 
went to the doctor, who cleaned his ears out.  He said the 
first time this happened was in about 1973.  He said it did 
not help his left ear, but did help his right ear.

In January 1997, the RO received a hospital admission 
abstract from the Office of the Surgeon General showing the 
appellant's hospital admission at Camp Edwards, Massachusetts 
in July 1944; the diagnosis was arthritis, chronic, type 
unspecified.

The appellant testified at a hearing before the Board member 
in January 1999. 

The appellant testified, in essence, that while serving in 
France during World War II, he had suffered shell fragment 
wounds of the right rear neck and damage to both eardrums in 
combat.  He said an explosion blew him out of a foxhole into 
the air, and he landed on his shoulder blade.  He said he was 
treated at a field hospital in France.  His ears began to 
hurt about 10 weeks afterwards.  He said he was not diagnosed 
with a hearing loss at the time, but he is now.  He said he 
saw a doctor in Germany, because his ears hurt badly, but 
they would not send him home.  He said he was not 
hospitalized for his injuries from the explosion that blew 
him out of the foxhole, because he did not have time.  He 
just went about his business.  He said his inner ear injuries 
happened while he was engaged or fighting with the enemy.  He 
said he was treated with medicine in the service, but it did 
not work.  In France, the doctor found gravel and stuff in 
his ear and a hole all the way through.  He reported his 
hearing got progressively worse.  He did not use a hearing 
aid, because he was told they would do no good.  He said his 
arthritis was related to injuries of the upper back and 
shoulder in combat.

The appellant reported currently having shrapnel in the 
upper, back area of his neck.  He said his shoulder and neck 
now flare up from time to time.  He said he currently saw a 
doctor about every other month.  He could not recall the 
name.  He said he was seen at VA Birmingham about three years 
ago.  He said a private doctor had told him his hearing loss 
was caused by acoustic trauma in service.  He testified that 
he went to the VA hospital in Atlanta about two months after 
separation from the service, and he stayed for about 17 
weeks.  

The appellant's representative read the following statement 
of the appellant into the record.  

I served in combat in Europe from 
November 1943 to the end of the war.  I 
returned to the United States in February 
of 1946.  I was injured in combat and 
struck by an enemy bayonet in the left 
arm.  I received shrapnel in my neck and 
upper part of my back.  Some of the 
shrapnel still remains today.  My 
eardrums were bursted and I cannot hear 
anything with the left ear and the right 
ear is not good.  I was sent to the 
hospital in Paris, France, and later sent 
back to the unit in Frankfurt, Germany.  
. . . While I was there I was 
commissioned to rank of a 2nd lieutenant 
by Major Hoglethorp and Captain Brown on 
the battlefield.  When the war ended I 
was placed guarding prisoners until 
discharge from the Army.  In 1943 before 
leaving for Europe I had something like 
arthritis and was hospitalized for a 
short period of time.  It was diagnosed 
as arthritis.  We have a record of this.  
It still bothers me.  I never get - I 
never did get my Purple Heart.

The appellant stated that four people had told him that his 
service records were right in the middle of the fire at the 
National Personnel Records Center in the 1970s.  He said he 
did not get his records.

The presiding Board member advised the appellant that it 
would help his claim if he submitted statements from the 
several physicians whom he had testified had expressed 
opinions about a relationship between injuries in service and 
his currently claimed disabilities.  The appellant accepted 
the Board member's offer to hold the record open for 60 days 
to permit him to obtain and submit additional medical records 
or doctors' statements.  No such records have yet been 
associated with the claims file, and a check with the 
Montgomery RO reveals that it is not holding any mail from 
the veteran.



II.  Analysis

A.  Whether New and Material Evidence has been Presented or 
Secured to Reopen a Claim of Entitlement To Service 
Connection for Arthritis.

When the issue on appeal is whether to reopen a previously 
final claim, the Board must determine first whether new and 
material evidence has been presented or secured, second, 
whether the claim as reopened is well grounded, and third, if 
the claim is well grounded (after ensuring the duty to assist 
under 38 C.F.R. § 5107(b) is discharged), evaluate the merits 
of the claim.  Winters, 12 Vet. App. 203.

Before the Board may consider whether there is new and 
material evidence, it must be determined that the application 
for benefits is complete, and if not, whether VA has 
discharged any duty it may have to so inform the claimant.  
38 U.S.C.A. § 5103(a) (West 1991).  Graves v. Brown, 8 Vet. 
App. 522, 524-25 (1996).  The Board member discharged VA's 
duty to inform the appellant of evidence lacking from his 
claims record by advising him at the January 1999 hearing to 
obtain and submit records or statement from those doctors he 
said had expressed opinions relevant to his case.  The 
appellant has not responded to the express offer of time to 
submit such records.  VA has no further duty to inform him of 
the necessity to submit any additional evidence.

When the RO denied the appellant's claim for arthritis in 
March 1947, and the appellant did not appeal within one year 
of the date of the letter notifying him of the denial, that 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 3.160(d) (1998).  To reopen the claim, new and 
material evidence must be presented or secured.  38 U.S.C.A. 
§ 5108 (West 1991).  "The Board does not have jurisdiction 
to consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1998).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since March 1947 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since March 1947 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

The November 1974 VA examination report is not significant 
evidence.  It contains the appellant's reiteration that he 
suffered migratory arthritis in service, which was already of 
record.  It adds the history of ongoing symptoms since 1940, 
but in the absence of clinical confirmation or of a diagnosis 
of the claimed disorder, the history alone does not make the 
examination report by itself so significant that it must be 
considered to decide the claim.  Nor does the examination 
report gain any significance when seen in connection with 
evidence previously assembled.

The treatment record from Dr. Shah contains a diagnosis of 
arthritis.  However, to be significant evidence in this case, 
it must rely on the history of trauma in World War II given 
him by the appellant.  The appellant reiterated and 
considerably elaborated on the history of trauma in the 
January 1999 hearing.

Testimony is generally presumed credible in deciding whether 
evidence is new and material, Justus, 3 Vet. App. 510, unless 
it is inherently incredible.  Samuels v. West, 11 Vet. App. 
433 (1998).  In Samuels, the claimant's claim of entitlement 
to service connection for post-traumatic stress disorder was 
found not well grounded; his reports of psychic trauma 
sustained in combat in Vietnam were held inherently 
incredible because the service records clearly showed he had 
not served in Vietnam or been in combat.  Id.  The 
presumption of truthfulness of testimony in deciding whether 
a claim is well grounded is essentially the same as the 
presumption of credibility in determining whether evidence is 
new and material.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

The appellant had his representative read into the record a 
statement written by the appellant at a hearing in which the 
appellant was under oath.  The appellant's statement, under 
oath, was that he "served in combat in Europe from November 
1943 to the end of the war."  He said he returned to the 
United States in February 1946.  He said he was commissioned 
a Lieutenant on the battlefield while in Europe.  

The appellant's service personnel records shows he was in the 
European theater of operations for 10 days only, more than 
six months after hostilities ceased.  V-E Day, the day of 
victory for the Allied forces in Europe during World War II, 
was May 8, 1945.  Webster's II, New Riverside University 
Dictionary 1278 (1988).  He had no combat service.  His 
separation qualification record clearly reports that he was 
stationed in the continental United States, except for one 
trip to Europe to return prisoners of war, and his highest 
rank was Private First Class.  His report of serving in 
Europe from November 1943 to February 1946 is further 
impeached by his service medical records showing various 
treatment at different stations in the United States 
throughout the time that he testified he was in Europe.  His 
report to Dr. Shah of trauma in World War II and his 
testimony of injury in combat is inherently incredible.  
Consequently, neither his testimony, nor the diagnosis of 
arthritis by Dr. Shah can be material evidence to reopen his 
claim.

Thus, the only evidence upon which to base a finding that new 
and material evidence has been presented or secured to reopen 
the claim is the appellant's November 1974 report of 
migratory arthritis pains since the 1940s.  Although the 
threshold for new and material evidence is so low that it 
need not necessarily be of such weight as to possibly change 
the prior results, Hodge, 155 F.3d 1356, it is a threshold 
that must have meaning.  The appellant's history is 
inherently incredible, and thus, by itself or in connection 
with evidence previously assembled, it is not "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).

New and material evidence in support of a claim of 
entitlement to service connection for arthritis has not been 
presented or secured, and the claim may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); Barnett, 83 F.3d at 1383.

B.  Entitlement to Service Connection for Bilateral Hearing 
Loss Disability

1.  Procedural Posture of the Left-sided Impairment Element 
of the Claim

In July 1997, the RO adjudicated the issue whether new and 
material evidence had been presented or secured to reopen a 
claim of entitlement to service connection for left-sided 
impaired hearing disability.  The June 1946 rating decision 
and notice to the appellant addressed "ear trouble," which 
subsequent ratings reveal was otitis externa, not hearing 
impairment.  Thus, the issue of entitlement to service 
connection for impaired hearing disability of the left ear is 
actually the subject of an initial claim, not one to reopen.  
As such, review by the Board at this time will require 
consideration of questions the RO did not address.

The Board may consider questions that the RO did not, if to 
do so will not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  In this instance, 
the appellant had adequate notice of the laws and regulations 
governing claims for service connection for impaired hearing 
disability, as the RO applied the same substantive laws and 
regulations to the right-sided element of the claim as 
applies to the left.  The appellant testified about the facts 
and theory of the merits of his claim.  He and his 
representative were notified at his hearing of the value of 
submitting evidence he averred he would obtain, and he was 
afforded the opportunity to do so.  Thus, the appellant has 
received and had the opportunity to avail himself of all the 
elements of due process that ensure adjudication of claims 
without prejudice.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
The Board concludes that the appellant is not prejudiced by 
its decision in this case.  The Board has considered the same 
law and regulations as did the RO.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza v. Brown, 7 Vet. App. 
498 (1995), and thus cannot reach the merits of the matter 
for a different reason than did the RO.  The result is the 
same.

2.  Application of Law to Facts

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1998).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board member 
discharged VA's duty to inform the appellant of evidence 
lacking from his claims record by advising him at the January 
1999 hearing to obtain and submit records or statement from 
those doctors he said had expressed opinions relevant to his 
case.  The appellant has not responded to the express offer 
of time to submit such records.  VA has no further duty to 
inform him of the necessity to submit any additional 
evidence.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).

The December 1974 VA examination findings of pure tone 
sensitivity thresholds of 45 decibels at one or more of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz, bilaterally 
satisfies a current VA regulatory criterion of hearing loss 
disability; the January 1975 report of 90 percent right-sided 
speech discrimination satisfies another regulatory criterion 
as to the right ear.  See 38 C.F.R. § 3.385 (1998).  Although 
case law requires competent medical evidence of a current 
disability, the cases prescribe no time constraints on how 
recent the diagnosis must be to be evidence of current 
disability.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995)(citations omitted) aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(Table); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Absent 
evidence that the appellant does not have the hearing loss he 
had in 1974, the Board will assume, for purposes of 
determining whether the claim is well grounded, that the 
veteran still has the bilateral hearing loss disability that 
he had in 1974.

Determination of hearing impairment is a matter for medical 
expertise.  Thus, medical evidence of incurrence of hearing 
impairment in service, or during any presumptive period, is 
required to satisfy the incurrence element of a well-grounded 
claim.  Caluza, 7 Vet. App. 498.  The appellant has not 
presented such evidence.  The October 6, 1943, clinical note 
appears to be a referral to the ENT clinic, not a diagnosis.  
The single word "Deafness" is neither a diagnosis nor a 
finding.  The October 6, 1943, record does not constitute 
evidence of incurrence of hearing impairment in service.  The 
October 7, 1943, finding showed only a slight decrease in 
right-sided hearing, and, even if the illegible left-sided 
finding is less than 15/15, i.e., perfect, the clinical 
record stated no diagnosis.  The October 7, 1943, record does 
not constitute evidence of hearing impairment in service.  
The separation examination report shows perfect hearing 
bilaterally, and thus cannot be evidence of incurrence of 
impaired hearing in service.

The appellant's testimony about acoustic trauma sustained in 
combat is inherently incredible for the reasons discussed 
above.  Likewise, his testimony of 17 weeks of VA treatment 
starting two months after separation is inherently incredible 
in view of his May 1946 statement that he had never sought VA 
hospitalization benefits.  For his January 1999 testimony to 
be true, he would have to have been in the hospital at the 
time he made his original application for compensation.  It 
is inherently incredible that he would have reported he never 
applied for VA hospitalization if he was hospitalized at the 
time he made the report.  

A claim may be well grounded on evidence of continuity of 
symptomatology between a currently diagnosed condition and a 
condition noted in service, see 38 C.F.R. § 3.303(b) (1998), 
and a medical opinion that there is a nexus between a current 
diagnosis and the continuity of symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  The Board rejects any 
inference of continuity of symptomatology that might be drawn 
from the appellant's testimony, because such inference would 
have to be drawn from his allegation of acoustic trauma in 
combat in France.  The only evidence other than his 
discredited testimony that could serve as a notation of the 
condition in service is the October 1943 medical record.  The 
Board notes that United States troops were not in France 
before D-Day in June 1944, and an October 1943 service 
medical record cannot rehabilitate the appellant's inherently 
incredible testimony.  Furthermore, the appellant's own 
testimony before the hearing officer in November 1997 is 
against any assertion of continuity of symptomatology or 
claim that hearing loss arose in service.  The veteran stated 
in November 1997 that he did not notice hearing loss in 
service, but did right after service.  In clarification of 
when he noticed hearing loss, he said he thought it was in 
1973 (27 years after service), when he went to the doctor 
with "roaring" in his ears, and the doctor cleaned them 
out, resulting in improvement in the right ear hearing, but 
not the left.  Consequently, the appellant has presented no 
evidence of continuity of symptomatology between impaired 
hearing in service and currently existing hearing impairment.  
Id.  Whereas the appellant has not submitted evidence of 
incurrence of hearing impairment in either ear in service, 
the claim cannot be well grounded.  Epps, 126 F.3d at 1468.

The appellant testified that four people told him his service 
records were burned in the NPRC fire, which occurred in the 
1970s.  That testimony provides no basis on which to reach a 
different result.  First, the appellant has submitted no 
report from NPRC suggesting his service records were burned.  
Second, his service records entered his VA claims folder 
between May 1946 and April 1948.  And third, the only 
reasonable inference to draw from the appellant's testimony 
is that the missing service records are those of his alleged 
treatment in France of combat injuries.  Whereas his 
testimony about the alleged acoustic trauma is inherently 
incredible, any assertion about the loss of records of 
treatment for acoustic trauma is likewise inherently 
incredible.

In sum, the Board need not reach the third element of a well-
grounded claim, i.e., whether there is medical evidence of a 
nexus between a current diagnosis of bilateral hearing 
impairment and any hearing impairment incurred in service.  
The claim of entitlement to service connection for bilateral 
impaired hearing disability is not well grounded, and VA has 
no duty to assist the appellant to develop facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

Whereas new and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for arthritis, the appeal is denied.  Whereas the 
appellant has not submitted a well-grounded claim of 
entitlement to service connection for bilateral hearing loss 
disability, the appeal is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

